Citation Nr: 0113581	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-14 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active duty for training from August 7, 1994, 
to November 30, 1994, and had active service from May 23, 
1996, to October 27, 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April and September 1999 
by the Department of Veterans Affairs (VA)  Regional Office 
(RO) in Atlanta, Georgia.  The decisions denied the veteran's 
claim for Chapter 30 education benefits (the Montgomery GI 
Bill Active Duty Educational Assistance Program) on the basis 
that the veteran did not have basic eligibility for such 
benefits.  A hearing was held before the undersigned Member 
of the Board at the RO in September 2000.  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.

2.  The veteran had active duty for training from August 7, 
1994, to November 30, 1994, and had active service from May 
23, 1996, to October 27, 1998.

3.  The appellant did not serve on active duty continuously 
for three years after June 30, 1985, nor was he discharged or 
released from active duty because of a service-connected 
disability, a preexisting medical condition not characterized 
as a disability, for hardship, for the convenience of the 
Government after completing 30 months of a three-year 
enlistment, involuntarily for convenience of the Government 
as a result of a reduction in force, or for a physical or 
mental condition not characterized as a disability and not 
the result of his own willful misconduct.





CONCLUSION OF LAW

The veteran does not meet the criteria for basic eligibility 
for entitlement to educational assistance under Chapter 30, 
Title 38, United States Code.  38 U.S.C.A. § 3011 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 21.7040, 21.7042 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his claim for Chapter 30 education benefits.  He testified in 
support of his claim during a hearing held before the 
undersigned Member of the Board at the RO in September 2000.  
He stated that he enrolled in college only after consulting 
with the VA and being told that the VA would compensate him 
for his educational expenses.  He said that it was only after 
he enrolled that he was told that he was not eligible because 
he had not received an honorable discharge.  He pointed out 
that the character of his discharge was subsequently upgraded 
to honorable, but that the RO still refused to grant benefits 
because the length of his service was not long enough.  He 
argued that if his initial period of training is added to his 
later period of active duty, the length of his service 
exceeds 30 months and should provide a basis for granting the 
educational benefits.

The Board acknowledges the veteran's contentions; however, 
the legal criteria governing service eligibility requirements 
for Chapter 30 educational benefits are clear and specific, 
and the Board is bound by them.  The United States Court of 
Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. 
§ 3011(a) is "clear on its face and capable of being 
understood" and "should not have additional meaning 
supplied to it by further interpretation."  See Kelley v. 
Derwinski, 3 Vet. App. 171, 172 (1992).  Under the governing 
criteria, there is no basis in law upon which to grant the 
veteran educational assistance under Chapter 30.

The legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance are very specific and 
involve a determination of whether an individual has 
sufficient qualifying active duty service.  The service 
eligibility requirements for Chapter 30 educational 
assistance specify that, after June 30, 1985, an individual 
must either serve for at least three years of continuous 
active duty in the Armed Forces, in the event that the 
individual's initial obligated period of active duty is for 
at least three years, or must have been discharged following 
a shorter period of active service under one of the following 
reasons: (1) a service-connected disability; (2) a medical 
condition preexisting service and determined by VA not to be 
service connected; (3) hardship as defined by 10 U.S.C. § 
1173; (4) the convenience of the Government after completing 
30 continuous months of active duty if the initial obligated 
period was 3 years of more; (5) involuntarily for convenience 
of the Government as a result of a reduction in force; or (6) 
for a physical or mental disorder not characterized as a 
disability and not the result of the veteran's own willful 
misconduct but interfering with his/her performance of duty.  
38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 21.7042 (2000). 

The evidence of record indicates that the veteran first 
entered on active duty for training with the Army/Army 
National Guard from August 7, 1994, to November 30, 1994, and 
had active service with the Army from May 23, 1996, to 
October 27, 1998.  There is no dispute that the period of 
obligation for the term of service which began in May 1996 
was for a period of three years, and that the veteran did not 
complete that three year obligation.  The only question, 
then, is whether one of the exceptions listed above applies 
in this case.  

With respect to the veteran's argument that if his initial 
period of training is added to his later period of active 
duty, the length of his service exceeds 30 months, the Board 
finds that this still does not provide a basis for granting 
benefits.  First, the three year requirement is reduced to 30 
months only for veterans who were discharged for the 
convenience of the Government.  The appellant was not 
discharged at the convenience of the Government.  According 
to the veteran's revised DD Form 214, he was discharged 
honorably from service due to "misconduct."  Therefore, 
given the documented official reason for the veteran's 
discharge, he does not meet the criteria of the above-cited 
regulatory provision.  Secondly, the Board notes that the law 
does not allow for combining separate periods of service.  
The 30 months of active duty must be continuous.  See 
38 C.F.R. § 21.7042(a)(5)(iv)(B).  Therefore, that exception 
does not apply.

The Board also notes that the veteran does not contend, and 
there is no evidence to indicate that any of the other 
exceptions to the three year requirement are applicable in 
this case.  The veteran was not discharged because of a 
service-connected disability, a preexisting medical condition 
not characterized as a disability, for hardship, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct.  Thus, he does not meet 
the service eligibility requirements for Chapter 30 
educational assistance.

Regarding the veteran's contention that he was given 
inaccurate information regarding his eligibility and that he 
relied on that information when enrolling in school, the 
Board notes that the Court has held that failure by the Armed 
Forces or the VA to provide accurate information about 
eligibility cannot be a basis for payment of benefits where 
the statutory requirements for such benefits have not been 
met.  See Harvey v. Brown, 6 Vet. App. 416, 423-425 
(1994)(holding that the Board is without jurisdiction to 
grant educational benefits based on equitable 
considerations).  

Based on the foregoing, the Board finds that the veteran has 
not met the basic eligibility criteria for entitlement to 
educational assistance under Chapter 30, Title 38, United 
States Code.  The Board is not free to deviate from the law 
as passed by the Congress.  In the absence of authorizing 
statutory or regulatory authority, the Board may not award 
payment or reimbursement of the expenses at issue.  See 
Harvey, supra.  See also Zimick v. West, 11 Vet. App. 45, 50 
(1998)(denying reimbursement of medical expenses), citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 424 
(1990) (payment of money from the Federal Treasury must be 
authorized by a statute).  As the disposition of this claim 
is based on the law, and not on the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Basic eligibility for Chapter 30 educational assistance is 
denied.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

